f-3
                   OFFICE   OF   THE   ATTORNEY    GENERAL     OF   TEXAS
d
                                          AUSTIN




      Honorable t*u    A. #fAdox
      county Attoxvmy
      ?a10 ?lnto County
      ?a10 Pinto,  Texalr




                                                             f Tour letter     of re-
                                                             on the above 8tated
                                                             laint will properly
      lie  against a’-                                       olr~J39 of the Penal
      Code, V&MI a                                           l lo t o f arrsotlng
      a roldLar        in                                     , for th4 offenab of




                                      la l  xsauting or ltt6suptimg
                                      ful varrmt for the arreet
                                      In a mlrdsmearior oam, 00
                                            tlag   to armrt azq per-
                                          , vhere tha law author-
                                          arrest     to be abde vlth-
                                   he -11       be fined  not lrs8
                 thaa tventr-live    nor more than five hundred
                 dollars,   an6 if Um8 be PBO6, be fined not
                 ;~;:;&zJ    flftr  nor mazy than one thousand
                          .
                      The artiole quoted 18 inolnded in ChWtez 4 Of Title
      8     of   the Penal Code, ontitled ‘Arrert and Custody ai Prieoner8.”
Honorable      Edgar A. Maddox,       Pago   2


Article      346, Penal Code, (aama chapter            end title)   reads   as tol-
1OVBl
                ‘By 'Oftioer, ’ as use6          la this chapter,
         la meant any peaoo officer,             as sheriff, deputr
         aheoift,   oonatable,  marahal          or policeman of a
         city or tovn, eq jailer or              guard, or any per-
         so nlpeci&lly authoriaed by             varrant to arrest.’
               Artlola   kl,   Code   of Criminal      Procedure,   to vhich you
refer,      reads:

                “Harsh aharitt   shell bo a oonarrvator of
         the poaoo In hla oouaty, 4nd ahall arrest         all
         ottendara against the lava of the State,         in
         hla vfn or hearing, and take them brtore the
         proper oourt for lxarinatioa       or trial.   He
         shall quell and luppwaa all assaults         and
         batteries,    ltfcayr, insurrections     and unlav-
         ful aaae8ibliea.      He ahall apprehend end COP-
         mtt to jail all ottandera4 until im examine-
         tion or trial can be had,
            Artlole 339, Panal Code, aupra, has been said to re-
late to and prohibit reslataaor    to praoe officers.    Harleaa ‘II.
Mate, 53 Tex. Cr. R. 319, 109 9. V. 934.       In addition to the
l.iritation  lmpoaod by Lrtiole 346, supra, vo bireot your atten-
tion to the provisions   oi Artiole 36, Oode of Criminal Prooadure,
vhhh vb quote1
                 “Th* following  are ‘peace oftiaerart
          the aherltt    and his deputies,   oonatable,
          the marsh1 or polloemen ot.an lnoorporatad
          tovn oc city, the ottioera,      non-ooaaalaaionod
          ottioera   end privates of the stat0 ranger
          force, and any private person apeoia.);lp ap-
          pointed to execute ori.mlnal prooeaa.
            Thus ve see that there is no provision   made for the
rpplioatloa   of Artiole 339, Penal Code, vhen the arrest is at-
tempted by a ailitery    policeman of the United States army. Ar-
ticles   3 and 7 of our Penal Code would neem applicabla)    Artlole
3 reads in pert that    ‘po person shall be punished for say aot or
omlasion, unless the same is aads,l penal offense,      and a penaltq
ia affixed   thereto bp the vrltten   hV of this State.”    Artiole
7 ooatalna this l-get          ‘* l l aad no poraon ahall be punlahed
for an offense vhioh is not made pen81 by the plain impwt of the
vorda of a lar.a
Honorable   Bdgar   A. Maddox, Page 3


            A military   polices&an, as auoh, to not chargdd vlth
the   duty of enioraing    tha provlalo~a of the Taxes Psaal Code.
Him actlrltlar     are regulated   by and he ia amenable to regula-
tions of the liar Departaant , orders of hL4 superior ofSit34rr
and statutes     of tha United States.     In time of var all ottensea
commltted by soldiers     an oognizable bT courts-martial          or mill-
tary oossaiaalona.     In time of peaoe a person In the mllltary
aarvloe who, ln ary portion of a State not vlthln the exclusive
juriadiotfon     of the United States , eoamita a orhl.aal        ottanae
racognised     md made punishable br the lava of the State la
amenable to the State      oourta for such offense.     Such jurf sdlc-
tion la clear17 reoognlaed by the seventy-fourth          artiole     of var
provldlng    for the dellrev     of such offenders   to the olvil au-
thorities    when they are charged vlth otfanaea      vhich are pualah-
able by the ?.ava of tha land,’         Se4 5 Corpus Juria 367, 8 2258
10 U, S, C. A, I 1546, Title lo-Army.
           Drunkenema in a publfo plaoe is not vithin itrelt
such an offense as till  justi-   an arrest vithout a varrant
even vhen -de   by o$e of the apeoitioally  named peace officers,
except olty policemen,  olt]r marshals and chiefs of polloe.    See
Bennett v. State,  136 Tex. Cr. R. 192, 124 S. W. (26) 359.
            To properly ltteot a proseoutloa   for a violation    OS
Article   339, supra., the information or indlotment must allege
vhether the arrest was sought br virtue of a vamaat or olth-
out‘on4, and in order to sustain a ooavlotlon,     the State vould
be required   to prove faeta rhovfng under vhioh olruumatanoe?.
It the &rreat vaa attslpgted without a varrant,    the 1egalltJ     of
au& arrest vould be eaaantial      to uphold the judgment.     Ra.rlaaa
v. State, aupraj Sh4v v. State, 113 Tex. Cr. R. 169, 18 9. V.
(ad) 628.
          Pou ara therefore reapeotfully       advised that a military
policeman is not an officer   vithln     the purviov of the atatutss
olted by you.   Vhile additional     taota may ahov other provisions
of the Penal Code to have been violated,       JOU are also advised
that It is our opinion that a private altizen        vould not be sub-
jeot to punishawkt under Artlola 339, Penal Code, aupra, under
the taota aubmittbd.




BWlRS